MEMORANDUM OPINION

No. 04-05-00107-CV

IN THE INTEREST OF J.M.U.

From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-03310
Honorable Michael P. Peden, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   March 30, 2005

DISMISSED FOR LACK OF JURISDICTION

            The trial court signed a final judgment on June 14, 2004.  Appellant filed a “Notice of
Appeal, Or Notice of Restricted Appeal” on February 18, 2005.  Generally, a notice of appeal must
be filed within 30 days after the order or judgment is signed, or within 90 days if certain exceptions
apply. See Tex. R. App. P. 26.1.  If other conditions are met, an appellant may file a restricted appeal
within six months after the judgment or order is signed. See Tex. R. App. P. 26.1(c); 30.  It thus
appears appellant’s notice of appeal was untimely because it was filed more than six months after
June 14, 2004.  Therefore, on March 1, 2005, we ordered appellant to show cause in writing why this
appeal should not be dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a).
            Appellant responded on March 16, 2005.  However, appellant’s response does not explain
any jurisdictional grounds for appellant’s untimely appeal.  This court is without jurisdiction to
consider this appeal, because of the untimely notice of appeal. See Tex. R. App. P. 26.1. 
Accordingly, this appeal is dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a). 
 
PER CURIAM